 





Exhibit 10-9

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Agreement (the “Agreement”) dated March 7, 2012, by and between VGTel,
Inc., a New York corporation, doing business as 360 Entertainment and
Productions, Inc., whose principal place of business is located at 400 Rella
Boulevard, Suite 174, Montebello, NY 10901 (hereinafter referred to as the
“Company”), and Anthony Gillaizeau, residing at 226 Edelen Avenue, #28, Los
Gatos, CA 95030 (hereinafter referred to as the “Contractor”).

 

1.Independent Contractor. Subject to the terms and conditions of this Agreement,
Company hereby engages Contractor as an independent contractor to perform the
services set forth herein, and Contractor hereby accepts such engagement.

 

2.Duties, Term, and Compensation. Contractor’s duties, term of engagement,
compensation and provisions for payment thereof shall be as set forth in
Schedule A attached hereto, which may be amended in writing from time to time,
which is hereby incorporated by reference.

 

3.Expenses. During the term of this Agreement, Contractor shall bill and Company
shall reimburse Contractor for all reasonable and approved out-of-pocket
expenses which are incurred in connection with the performance of the duties
hereunder.

 

4.Written Reports. Contractor shall provide progress reports to Company on a
monthly basis. The progress reports shall be in such form and setting forth such
information and data as is reasonably requested by Company.

 

5.Inventions. Any and all inventions, discoveries, developments and innovations
conceived by Contractor during this engagement relative to the duties under this
Agreement shall be the exclusive property of Company; and Contractor hereby
assigns all right, title, and interest in the same to Company. Any and all
inventions, discoveries, developments and innovations conceived by Contractor
prior to the term of this Agreement and utilized by him in rendering duties to
Company are hereby licensed to Company for use in its operations and for an
infinite duration. This license is non-exclusive, and may be assigned without
Contractor’s prior written approval by Company to a wholly-owned subsidiary of
Company.

 

6.Confidentiality. Contractor acknowledges that during the engagement, he will
have access to and become acquainted with various trade secrets, inventions,
innovations, processes, information, records and specifications owned or
licensed by Company and/or used by Company in connection with the operation of
its business including, without limitation, Company’s business and product
processes, methods, customer lists, accounts and procedures. Contractor agrees
that he will not disclose any of the aforesaid, directly or indirectly, or use
any of them in any manner, either during the term of this Agreement or at any
time thereafter, except as required in the course of this engagement with
Company. All files, records, documents, blueprints, specifications, information,
letters, notes, media lists, original artwork/creative, notebooks, and similar
items relating to the business of Company, whether prepared by Contractor or
otherwise coming into his possession, shall remain the exclusive property of
Company. Contractor shall not retain any copies of the foregoing without
Company’s prior written permission. Upon the expiration or earlier termination
of this Agreement, or whenever requested by Company, Contractor shall
immediately deliver to Company all such files, records, documents,
specifications, information, and other items in his possession or under his
control. Contractor further agrees that he will not disclose the terms of this
Agreement to any person without the prior written consent of Company and shall
at all times preserve the confidential nature of his relationship to Company and
of the services hereunder.

 

7.Conflicts of Interest; Non-hire Provision. Contractor represents that he is
free to enter into this Agreement and that this engagement does not violate the
terms of any agreement between Contractor and any third party. Further,
Contractor, in rendering his duties shall not utilize any invention, discovery,
development, improvement, innovation, or trade secret in which he does not have
a proprietary interest. During the term of this agreement, Contractor shall
devote as much of his productive time, energy and abilities to the performance
of his duties hereunder as is necessary to perform the required duties in a
timely and productive manner. Contractor is expressly free to perform services
for other parties while performing services for Company. For a period of six
months following any termination, Contractor shall not, directly or indirectly
hire, solicit, or encourage to leave Company’s employment, any employee,
consultant, or contractor of Company or hire any such employee, consultant, or
contractor who has left Company’s employment or contractual engagement within
one year of such employment or engagement.

 

8.Right to Injunction. The parties hereto acknowledge that the services to be
rendered by Contractor under this Agreement and the rights and privileges
granted to Company under the Agreement are of a special, unique, unusual, and
extraordinary character which gives them a peculiar value, the loss of which
cannot be reasonably or adequately compensated by damages in any action at law,
and the breach by Contractor of any of the provisions of this Agreement will
cause Company irreparable injury and damage. Contractor expressly agrees that
Company shall be entitled to injunctive and other equitable relief in the event
of, or to prevent, a breach of any provision of this Agreement by Contractor.
Resort to such equitable relief, however, shall not be construed to be a waiver
of any other rights or remedies that Company may have for damages or otherwise.
The various rights and remedies of Company under this Agreement or otherwise
shall be construed to be cumulative, and no one of them shall be exclusive of
any other or of any right or remedy allowed by law.

 

 

 

 

9.Merger. This Agreement shall not be terminated by the merger or consolidation
of Company into or with any other entity.

 

10.Termination. See Schedule C attached hereto and made a part hereof.

 

11.Independent Contractor. This Agreement shall not render Contractor an
employee, partner, agent of, or joint venturer with Company for any purpose.
Contractor is and will remain an independent contractor in his relationship to
Company. Company shall not be responsible for withholding taxes with respect to
Contractor’s compensation hereunder. Contractor shall have no claim against
Company hereunder or otherwise for vacation pay, sick leave, retirement
benefits, social security, worker’s compensation, health or disability benefits,
unemployment insurance benefits, or employee benefits of any kind.

 

12.Successors and Assigns. All of the provisions of this Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, if any, successors, and assigns.

 

13.Choice of Law/Arbitration. The laws of the State of New York shall govern the
validity of this Agreement, the construction of its terms and the interpretation
of the rights and duties of the parties hereto. Any controversies arising out of
the terms of this Agreement or its interpretation shall be settled in New York
in accordance with the rules of the American Arbitration Association, and the
judgment upon award may be entered in any court having jurisdiction thereof.

 

14.Headings. Section headings are not to be considered a part of this Agreement
and are not intended to be a full and accurate description of the contents
hereof.

 

15.Waiver. Waiver by one party hereto of breach of any provision of this
Agreement by the other shall not operate or be construed as a continuing waiver.

 

16.Assignment. Contractor shall not assign any of his rights under this
Agreement, or delegate the performance of any of his duties hereunder, without
the prior written consent of Company.

 

17.Notices. Any and all notices, demands, or other communications required or
desired to be given hereunder by any party shall be in writing and shall be
validly given or made to another party if personally served, or if deposited in
the United States mail, certified or registered, postage prepaid, return receipt
requested. If such notice or demand is served personally, notice shall be deemed
constructively made at the time of such personal service. If such notice, demand
or other communication is given by mail, such notice shall be conclusively
deemed given five days after deposit thereof in the United States mail addressed
to the party to whom such notice, demand or other communication is to be given
as set forth in the introductory paragraph. Any party hereto may change its
address for purposes of this paragraph by written notice given in the manner
provided above.

 

18.Modification or Amendment. No amendment, change or modification of this
Agreement shall be valid unless in writing signed by the parties hereto.

 

19.Entire Understanding. This document and any exhibit attached constitute the
entire understanding and agreement of the parties, and any and all prior
agreements, understandings, and representations are hereby terminated and
canceled in their entirety and are of no further force and effect.

 

20.Unenforceability of Provisions. If any provision of this Agreement, or any
portion thereof, is held to be invalid and unenforceable, then the remainder of
this Agreement shall nevertheless remain in full force and effect.

 

IN WITNESS WHEREOF the undersigned have executed this Agreement as of the day
and year first written above. The parties hereto agree that facsimile signatures
shall be as effective as if originals.

 

VGTel, Inc. Contractor:     By: /s/ Peter Shafran, Chief Executive Officer By:
/s/ Anthony Gillaizeau

 

 

 

 

 

SCHEDULE A

DUTIES, TERM, AND COMPENSATION

 

DUTIES: Contractor will perform such services previously performed or to be
performed under the terms of a certain distribution agreement entered into by
Contractor’s company, WESTERN CAPITAL VENTURES, INC. (“WCV”) with Visual
Entertainment Systems (“VES”), for the distribution of internet sweepstakes
kiosks (the “machines”) manufactured by VES, including but not limited to:

 

1.Identifying and acquiring suitable locations for the placement and
installation of machines;

2.Arranging with the owner of each of the locations where the machines will be
installed the terms of installation and operation of the machines; and

3.Arranging with VES for the delivery, installation and initial operation of the
machines.

 

Contractor will report directly to Peter Shafran, CEO, and to any other party
designated by Peter Shafran in connection with the performance of the duties
under this Agreement and shall fulfill any other duties reasonably requested by
the Company and agreed to by Contractor.

 

TERM: This engagement shall commence upon the “trigger date” (as defined below)
and shall continue in full force and effect for one year. It shall be renewable
on the same terms and conditions for three additional one-year periods. The
Agreement may only be extended thereafter by mutual agreement, unless terminated
earlier by operation of and in accordance with this Agreement.

 

COMPENSATION: Contractor shall be compensated on a commission basis. Contractor
shall receive commissions of $500.00 for each machine installed and operating,
upon receipt of confirmation of the commencement of such machine’s operation
from VES, such amounts to be paid monthly.

 

ADDITIONAL COMPENSATION:

1.After the first 100 machines have been in operation for 90 days, Company will
determine if the business model has proven to be effective for Company. If
Company so determines, then Company shall proceed with the acquisition of
additional machines for placement. In such event (defined herein as the “trigger
date”), for each 100 machines installed and operating, Contractor shall be
entitled to shares in Company equal to 1% of the current Issued and Outstanding
(12,844,000+/-) shares of Company, up to a maximum of 10% of the current Issued
and Outstanding shares of Company. The only “anti-dilution” clause/protection
provided to Contractor is for one year from the trigger date.

2.After the trigger date, Contractor shall also receive commission equal to 10%
of the “gross-net” profits” of the installed and operating machines, ab initio,
after deducting for Company’s administrative/overhead costs. Contractor shall be
entitled to take a draw of up to $10,000 per month against his commissions.

3.If this Agreement is terminated prior to full repayment of the draw, then the
amount outstanding becomes due and payable in full at the time of termination.

 

 

 

SCHEDULE B

 

TERMINATION

 

1.                    Termination.

1.1.          Termination by the Company. Company may terminate this Agreement
at any time by 10 working days’ written notice to Contractor under the following
conditions:

1.1.1.          Termination for Death or Disability. This Agreement will
terminate effective upon the date of the Contractor’s death or “Complete
Disability” (as defined in Section 2.4.1 below).

1.1.2.          Termination by the Company for Cause. Company may terminate this
Agreement for “Cause” (as defined in Section 1.3.5(ii) below) by delivery of
written notice to the Contractor specifying the Cause or Causes relied upon for
such termination. Any notice of termination given pursuant to this Section 1.1.2
will effect the termination of this Agreement as of the date specified in such
notice or, in the event no such date is specified, on the last day of the month
in which written notice is given.

1.1.3. Termination by the Contractor. Good Reason. The Contractor may terminate
this Agreement for “Good Reason” (as defined below in Section 1.3.5(iii) below)
by delivery of written notice to the Company specifying the “Good Reason” relied
upon by the Contractor for such termination, provided that such notice is
delivered within three (3) months following the occurrence of any event or
events constituting Good Reason and that the Contractor has given the Company a
minimum of thirty (30) days written notice and an opportunity to cure the event
which constitutes “Good Reason.”

1.2.            Termination by Mutual Agreement of the Parties. This Agreement
may be terminated at any time upon a mutual agreement in writing, of the
Parties. Any such termination will have the consequences specified in such
agreement.

1.3.           Compensation upon Termination.

1.3.1.          Death or Complete Disability. If this Agreement is terminated by
death or Complete Disability, as provided in Section 1.1.1 above, the Company
will pay to the Contractor and/or the Contractor’s heir(s), less standard
deductions and withholdings, (i) the Contractor’s full Compensation and Bonus
through the end of the Term of this Agreement.

1.3.2.          With Cause. If this Agreement is terminated by the Company for
Cause, as provided in Section 1.1.2 above, the Company will pay to the
Contractor, less standard deductions and withholdings, (i) the Contractor’s full
Compensation and Bonus through the end of the calendar year of termination.

1.3.3.          Without Cause or With Good Reason. If this Agreement is
terminated by the Company without Cause, or if the Contractor terminates the
Agreement with Good Reason, the Company will pay to the Contractor, less
standard deductions and withholdings, (i) the Contractor’s full Compensation and
Bonus through the end of the two (2) years from the effective date of this
Agreement.

1.3.4.          In addition, upon the Contractor’s furnishing to the Company a
fully executed waiver and release of claims, the Contractor will be entitled to
(i) the accelerated vesting of all Shares which are then unvested, (ii)
accelerated transfer of the remainder of 10% ownership of Company to Contractor
with full immediate vesting.

1.3.5.          Definitions. For purposes of this Agreement, the following terms
will have the following meanings:

                                 (i)          Complete Disability. “Complete
Disability” will mean the inability of the Contractor to perform the
Contractor’s duties under this Agreement because the Contractor has become
permanently disabled within the meaning of any policy of disability income
insurance covering employees of the Company then in force. In the event the
Company has no policy of disability income insurance covering employees of the
Company in force when the Contractor becomes disabled, the term “Complete
Disability” will mean the inability of the Contractor to perform the
Contractor’s duties under this Agreement by reason of any incapacity, physical
or mental, which the Board, based upon medical advice or an opinion provided by
a licensed physician acceptable to the Board, determines to have incapacitated
the Contractor from satisfactorily performing all of the Contractor’s usual
services for the Company for a period of at least one hundred twenty (120) days
during any twelve (12) month period (whether or not consecutive). Based upon
such medical advice or opinion, the determination of the Board will be final and
binding and the date such determination is made will be the date of such
Complete Disability for purposes of this Agreement.

                                (ii)          For Cause. “Cause” for the Company
to terminate this Agreement will mean the occurrence of any of the following
events as determined by the Board in good faith: (i) the conviction of
Contractor of a felony or other crime involving moral turpitude or the
conviction of Contractor for any other act or omission involving dishonesty or
fraud with respect to the Company or any of its affiliates or any of their
customers or suppliers or (ii) breach of fiduciary duty, gross negligence or
willful misconduct with respect to the Company or any of its affiliates or any
of their customers or suppliers.

                               (iii)          Good Reason. “Good Reason” for the
Contractor to terminate this Agreement will mean the occurrence of any of the
following events without the Contractor’s consent:

                                               a.          A reduction by the
Company of the Contractor’s Base Compensation by more than ten percent (10%)
from the Contractor’s Base Compensation immediately prior to such reduction; or

                                               b.          a substantial
diminution in the Contractor’s responsibilities or title as they exist on the
Effective Date, or as they may be modified from time to time by the mutual
agreement of the parties, resulting in a material reduction in duties, title and
responsibilities.











  

 

 

 